 

Exhibit 10.21

ELEVENTH AMENDMENT

TO

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.

 

This ELEVENTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P. (the “Company”) is
made as of July 1, 2019 (this “Amendment”), by HOSPITALITY INVESTORS TRUST,
INC., a Maryland corporation, as general partner (the “General Partner”).
Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to such terms in the Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of March 31, 2017 (as amended
by the First Amendment thereto, dated as of July 10, 2017, the Second Amendment
thereto, dated as of September 29, 2017, the Third Amendment thereto, dated as
of December 29, 2017, the Fourth Amendment thereto, dated as of February 27,
2018, the Fifth Amendment thereto, dated as of March 29, 2018, the Sixth
Amendment thereto, dated as of July 2, 2018, the Seventh Amendment thereto,
dated as of September 28, 2018, the Eighth Amendment thereto, dated December 31,
2018, the Ninth Amendment thereto, dated as of February 27, 2019, the Tenth
Amendment thereto, dated as of March 29, 2019, and thereafter from time to time,
the “Partnership Agreement”).

 

RECITALS:

 

WHEREAS, pursuant to Section 5.1(d) of the Partnership Agreement the Company
issued PIK Distributions to the Initial Preferred LP on June 28, 2019;

 

WHEREAS, during the quarter ended June 30, 2019, the General Partner issued
7,892 shares of Common Stock to certain former employees of the General Partner
in connection with termination of their employment and settlement of vested
restricted share units previously awarded to such individuals pursuant to the
General Partner’s Amended and Restated Employee and Director Incentive
Restricted Share Plan (the “Plan”);

 

WHEREAS, on July 1, 2019, the General Partner issued certain restricted shares
of Common Stock pursuant to the Plan;

 

WHEREAS, in accordance with Section 4.2(b)(iii) of the Partnership Agreement,
the General Partner has the power to issue additional Partnership Units to
reflect Plan issuances;

 

WHEREAS, the General Partner desires to amend the Partnership Agreement to amend
and restate Exhibit A of the Partnership Agreement to accurately reflect at all
times the information to be contained thereon; and

 

WHEREAS, pursuant to Sections 4.3(b), 4.5(a) and 14.1(a) of the Partnership
Agreement, the General Partner is authorized to take such steps in its sole and
absolute discretion.

 

NOW THEREFORE, in consideration of the premises made hereunder, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the General Partner, intending to be legally bound, hereby agrees
as follows:

 

Section 1. Amendments.    Exhibit A of the Partnership Agreement is hereby
amended and restated in its entirety in the form attached hereto as Exhibit A.

 

Section 2. Miscellaneous.

 

(a) Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.

 

(b) Ratification. The Partnership Agreement (as amended by this Amendment) shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date and year first aforesaid.

 

 

 

GENERAL PARTNER:

 

HOSPITALITY INVESTORS TRUST, INC.

 

 

By: /s/ Jonathan P. Mehlman

Name: Jonathan P. Mehlman

Title: Chief Executive Officer and President

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

 


Amended and Restated as of July 1, 2019

 

Partners’ Contributions and Partnership Interests

 

 

Name and Address of Partner

Type of Interest

Type of Unit

Capital Contribution (Stated Value with respect to Class C Units)

Number of Partnership Units Issued and Outstanding

Percentage Interest

 

Hospitality Investors Trust, Inc.

(3950 University Drive, Fairfax, Virginia, 22030)

General Partner Interest

GP Units

$ 200,000

8,888

0.02%

 

Limited Partner Interest

OP Units

$822,189,598.77

39,142,312.63

99.98%

 

Brookfield Strategic

Real Estate

Partners II Hospitality

REIT II LLC

(250 Vesey Street, 15th Floor, New York, NY 10281)

Limited Partner Interest

Class C

Units -  Purchase Agreement

 

$379,746,396.50

25,745,518.40

__

   

Class C

Units -

PIK

Distributions

$21,761,358.991

1,475,346.37

__

 

BSREP II Hospitality II Special GP OP LLC

(250 Vesey Street, 15th Floor, New York, NY 10281)

Special General
Partner Interest

None

None

N/A

__

 

--------------------------------------------------------------------------------

1 The Stated Value of Class C Units issued as PIK Distributions will be $0 in
certain circumstances pursuant to this Agreement.